                                                     SO ORDERED.


                                                     Dated: October 15, 2018




                                                     Daniel P. Collins, Bankruptcy Judge
                                                     _________________________________




Case 2:18-bk-04390-DPC   Doc 81 Filed 10/15/18 Entered 10/15/18 13:45:04       Desc
                          Main Document Page 1 of 4
Case 2:18-bk-04390-DPC   Doc 81 Filed 10/15/18 Entered 10/15/18 13:45:04   Desc
                          Main Document Page 2 of 4
Case 2:18-bk-04390-DPC   Doc 81 Filed 10/15/18 Entered 10/15/18 13:45:04   Desc
                          Main Document Page 3 of 4
Case 2:18-bk-04390-DPC   Doc 81 Filed 10/15/18 Entered 10/15/18 13:45:04   Desc
                          Main Document Page 4 of 4
